DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 7-16 in the reply filed on 08/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 1 is objected to because of the following informalities:  “rotating a turning wheel” should be placed above the step of applying magnetic abrasive particles to the turning wheel wherein the rotating wheel comprises a magnet…”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 3 depends does not require a rod.
Claim 10 recites “the apparatus of claim 7, wherein the apparatus is further configured to perform at least: applying an abrasive slurry to the stent…” however, claim 7 from which claim 10 depends is a method claim and does not claim or recite and apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 7-9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenslet et al. (WO 2017/066420A1).
As to claim 1, Greenslet et al. discloses a process for polishing tubular workpieces (see abstract). Greenslet et al. states the tubular workpiece is supported by a rod; a turning wheel with magnetic abrasive particles (see 0027) is positioned against the outer surface of the tubular workpiece and is held by magnetic attraction and as the external surface is polished during rotation (see abstract, 0027, Fig. 1A). Greenslet et al. further states the interior surface of the stent can be polished by the relative movement between the rod and the interior surface (see 0038-0039). Greenslet further states since the stent has a meshlike surface, some of the abrasive material can travel into the interior of the stent (see 0038, Fig. 2C).

    PNG
    media_image1.png
    335
    538
    media_image1.png
    Greyscale


As to claims 3 and 9, the rod is mounted on a tilting table and the titling table is mounted on a rotatable pivot, the stent moves along the rod due to the tilting of the table and the surfaces of the stent are deburred due to friction and relative movement of the magnetic abrasive particles (see 0035 and  Fig. 6B).
As to claim 4, the deburring of the walls is caused by pressing the turning wheel against the stent’s surface as well as the particles entering through the holes in the walls of the stent (see 0038 above).  
As to claims 7, 12 and 15, Greenslet discloses rotating a turning wheel which has a magnet (see Fig. 1A); lowering the wheel onto a stent where the stent is mounted on a rod (see Fig 1A); deburring the exterior and interior surfaces of the stent where the exterior walls are deburred through friction between the wheel and stent and the interior is deburred by friction between the rod and the stent (see 0038-0039). 
As to claims 11 and 16, Greenslet further teaches the thread can be wrapped around the rod to increase friction on the interior surface (see 0038- 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenslet et al. (WO 2017/066420A1) as applied to claim 12 above in view of Greenslet (US 2015/80093970).
The teachings of Greenslet et al. (‘420) as applied to claim 12 are as stated above. 
Greenslet et al. (‘420) fails to teach applying a slurry to the stent where the slurry comprises abrasive material and lubricant as required by claim 14. 
Greenslet (’970) discloses a process for adjusting the roughness of a surface which has a decrease in production cost and deviations in surface quality (see 0003). Greenslet discloses the use of magnetic abrasive finishing that can contain a lubricant which comprises providing magnetic and abrasive particles on a surface of a workpiece and exposing the particles to a rotating magnetic field. The rotating magnetic field causes the mixture to move along the surface of the workpiece (0008). Greenslet states the workpiece can be a medical prosthesis and the workpiece can be polished using the process (see 0010).  The magnetic field and the particles can be selected and adjusted to change the topography of the workpiece (see 0013). 
It would have been obvious to one having ordinary skill in the art to modify the process of Greenslet (‘420) to include the lubricant of Greenslet (‘970) since both are in the same field of endeavor of deburring tubular workpieces by exposing the surface to a rotating magnetic field and abrasive particles where Greenslet (‘970) further teaches that lubricants can be used along with the particles. It has been established that the mere substitution of one known material for a known alternative has prime facie case of obviousness and provides predictable results. 

    PNG
    media_image2.png
    714
    826
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US 4580370) discloses a method for grinding the surface of a tubular workpiece where the workpiece is supported (25 of Fig. 2) and a grinding wheel (20 of Fig. 2) is in contact with the outer surface of the tubular workpiece.  As the wheel makes contact with the workpiece the surface is polished (see col. 6, lines 11-17 and col. 56, lines 60-66).
Greenslet (US 8708778) discloses a process for finish the inner surface of a tube where magnetic abrasive particles and a rod are placed inside the tube; a magnet is placed near the side of the tube that attracts the particles toward the internal wall and rotation of the tube relative to the magnet causes the abrasive particles to finish the interior portion of the tube (see abstract). Greenslet further states particles can be on the exterior wall of the tube and when the magnet is close to the surface of the tube, the exterior wall is polished ( see col. 2, lines 10-17, and Fig. 1)

    PNG
    media_image3.png
    792
    824
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715